Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151790                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MARK A. ROSEMAN and LUZATER                                                                                         Justices
  ROSEMAN,
            Plaintiffs-Appellees,
  v                                                                 SC: 151790
                                                                    COA: 314650
                                                                    Wayne CC: 11-011214-NO
  CITY OF DETROIT,
            Defendant,
  and
  MUKASH PATEL, DENNIS STOKES, and
  WILLIAM MCPHERSON
           Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 7, 2015
  judgment of the Court of Appeals is considered. We DIRECT the parties to file
  supplemental briefs, within 28 days of the date of this order, addressing whether the
  plaintiffs’ claims are barred by the exclusive remedy provision of the Worker’s Disability
  Compensation Act (WDCA). See MCL 418.131(1); Harris v Vernier, 242 Mich. App.
306, 316 (2000) (exclusive remedy provision of the WDCA implicates subject matter
  jurisdiction and may be raised at any time).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2016
           s0202
                                                                               Clerk